                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

DAVID K. RENTSCH,

                       Plaintiff,
v                                                             Case No. 18-12491
                                                              Honorable Thomas L. Ludington
ERIC HERBERT, ROBERT ARTMAN,

                  Defendants.
__________________________________________/

 ORDER GRANTING PLAINTIFF’S REQUEST FOR AN EXTENSION OF TIME AND
         DENYING REQUEST FOR COURT-APPOINTED COUNSEL
       On July 23, 2018, Plaintiff David K. Rentsch filed a complaint against Defendants Eric

Herbert and Robert Artman. ECF No. 1. Defendants are correctional officers at the Macomb

Correctional Facility. Plaintiff claims that they used excessive force against him when Plaintiff

was an inmate. On May 24, 2019, Defendants filed a motion for summary judgment. ECF No. 17.

On June 20, 2019, Plaintiff filed a response to the motion. ECF No. 22.

       On October 16, 2019, Judge Stafford issued a report recommending that the motion for

summary judgment be granted. ECF No. 25. Pursuant to 28 U.S.C. §636(b)(1) and Federal Rules

of Civil Procedure 72(b)(2), the parties had two weeks from receipt of the report to file objections.

       On November 8, 2019, Plaintiff filed a request for a 30 to 60-day extension to “file my

motion.” ECF No. 26. Plaintiff does not explain what motion he intends to file. He mentions

Defendants’ motion for summary judgment and claims that he did not receive “this paper” until

October 31. ECF No. 26. It will be presumed that Plaintiff is referring to Judge Stafford’s report

and recommendation regarding Defendants’ motion for summary judgment. It will be further

presumed that Plaintiff is requesting an extension of time to file objections to the report and

recommendation.
       If Plaintiff received the report on October 31, 2019, his deadline to file objections is

November 14, 2019. He requests the extension of time because he was recently moved to his

current facility and believes that he will be moved again soon. This increases the risk that court

documents will not reach him in a timely fashion. Accordingly, he will be granted 60 days from

the date he claims to have received Judge Stafford’s report (October 31, 2019) to file objections to

her report.

       Plaintiff further asks the Court to appoint him an attorney. Pro se plaintiffs do not have a

constitutional right to counsel. Lavado v. Keohane, 992 F.2d 601, 605–06 (6th Cir. 1993). Rather,

appointment of counsel in civil cases is a privilege “that is justified only by exceptional

circumstances.” Id. at 606. No exceptional circumstances are present here. Plaintiff’s suit is an

archetypal claim of excessive force. As the alleged victim, Plaintiff himself is in the best position

to articulate the sequence of events which led to his suit. The motion for appointment of counsel

will be denied.

       Accordingly, it is ORDERED that Plaintiff’s request for court-appointed counsel is

DENIED.

       It is further ORDERED that Plaintiff’s request for an extension of time, ECF No. 26, is

GRANTED. Plaintiff may file objections to Judge Stafford’s report and recommendation, ECF

No. 25, on or before December 30, 2019.

Dated: November 14, 2019                              s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                                -2-
                        PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon each attorney of record herein by electronic means and to David
K. Rentsch #275408, MICHIGAN REFORMATORY, 1342 WEST
MAIN STREET, IONIA, MI 48846 by first class U.S. mail on
November 14, 2019.

                                 s/Kelly Winslow
                                 KELLY WINSLOW, Case Manager




                                 -3-
